Citation Nr: 1229399	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-30 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1967 to February 1970 and from February 1977 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to noise exposure during active military service. 



CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, in this decision, the Board grants service connection for tinnitus and this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

In documents of record, the Veteran contends that he was exposed to excessive noise during service, to include weapons fire, engine noise, mortar rounds, rocket explosions, and jets landing and taking off, in the course of his duties as a tracked vehicle mechanic, lineman, and Hawk fire control crewman.  He further alleges that he has experienced tinnitus since his military service.  Therefore, the Veteran claims that service connection is warranted for such disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b): (a) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, by evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to tinnitus.  However, he is competent to report his in-service noise exposure to weapons fire, engine noises, mortar rounds, rocket explosions, and jets landing and taking off.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He is also competent to report that he was exposed to these noises without hearing protection.  Moreover, such noise exposure is consistent with the Veteran's military occupational specialties (MOS) of tracked vehicle mechanic and lineman.  Further, such exposure is consistent with his service at Bien Hoa Air Field in Vietnam as documented in his service personnel records.  See 38 U.S.C.A. 
§ 1154(a).  The Board notes that the Joint Services Records Research Center (JSRRC) has verified the Veteran's exposure to weapons fire and rocket explosions at Bien Hoa.

The record also reflects a diagnosis of tinnitus.  In this regard, a September 2008 evaluation by Dr. A. reflects a complaint of tinnitus, which the Veteran reported was associated with his service in Vietnam.  Further, tinnitus was diagnosed in a July 2009 VA examination.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to his in-service noise exposure.

Initially, at the July 2009 VA examination, after an interview with the Veteran and an audiological examination, the examiner opined that she could not resolve the question of whether the Veteran's current tinnitus was related to military noise exposure without resorting to mere speculation.  Based on the Veteran's MOS of tracked vehicle mechanic she acknowledged the possibility of military noise exposure.  However, because the claims file was not available for review, she could not resolve whether such noise exposure was related to his current complaint of tinnitus.  The Board notes that such a statement cannot be construed as a medical opinion, as it offers no conclusion or judgment.

One week later, the same VA examiner provided an addendum to her opinion after reviewing the claims file.  She noted that the Veteran had normal hearing sensitivity bilaterally upon entrance to service and near-normal sensitivity upon separation.  The examiner opined that the Veteran's tinnitus was not a result of his military noise exposure and there was no associated hearing loss in relation to the subjective tinnitus.  She based her rationale on a lack of documentation in the claims file of any complaints of tinnitus during service or during the time between service and the 2009 examination.  She noted a report of civilian noise exposure as a truck driver, and concluded that,

[s]ince it [is] approximately 30 years since he was released from active duty, hearing levels were within normal limits at the time of discharge, and no documentation of any tinnitus, in my opinion, the [V]eteran's reported tinnitus is not due to military noise exposure, but to civilian noise exposure or some other etiology.

With respect to the basis of the VA examiner's opinion, the Board observes that the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence; however, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  As such, while the record is negative for post-service treatment for the Veteran's tinnitus, such does not render not credible his statements that he has ringing in his ears since his military service.

In this regard, the Board finds that the Veteran competently, credibly, and consistently reported that his tinnitus began during his military service and has existed to the present time.  As indicated previously, the Veteran is competent to testify to factual matters of which he has first-hand knowledge.  Specifically, he is competent to report when his tinnitus began and the continuity of such symptomatology.  See 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  Moreover, such is supported by his consistent statements throughout the course of his appeal.  In this regard, at his 2008 psychological evaluation, his 2009 VA examination, his notice of disagreement, and his VA Form 9, the Veteran consistently reported that his tinnitus began during his military service and has continued to the present time. 

The United States Court of Appeals for Veterans Claims has stated that lay evidence may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post- service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay testimony could, in certain circumstances, constitute competent nexus evidence). 

Therefore, in light of the Veteran's competent and credible report that his tinnitus began during his active service, as well as his continuity of such symptomatology since service, the Board resolves all doubt in his favor and finds that tinnitus is related to his in-service exposure to excessive noise.  Therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


